Exhibit32 Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections (a)and (b)of Section1350, Chapter63 of Title 18, United States Code) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of MabVax Therapeutics Holdings, Inc., does hereby certify, to such officer’s knowledge, that: The Quarterly Report on Form 10-Q of MabVax Therapeutics Holdings, Inc.for the three and six months ended June 30, 2015, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of MabVax Therapeutics Holdings, Inc. Date: August 7, 2015 By: /s/ J. David Hansen J. David Hansen Chief Executive Officer (Principal Executive Officer) Date: August 7, 2015 By: /s/ Gregory P. Hanson Gregory P. Hanson Chief Financial Officer (Principal Financial and Accounting Officer) A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
